          Case 1:18-cv-02082-TFH Document 10 Filed 11/02/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ROY STEWART MOORE and KAYLA
MOORE,
                             Plaintiffs,
                     v.                                Civil Action No. 1:18-cv-02082

SASHA NOAM BARON COHEN,
SHOWTIME NETWORKS, INC., AND CBS
CORPORATION,

                           Defendants.


     PLAINTIFFS’ CONSENT MOTION FOR EXTENSION OF TIME TO OPPOSE
                   DEFENDANTS’ MOTION TO TRANSFER
        Plaintiffs Roy Stewart Moore and Kayla Moore (“Plaintiffs”) hereby move this honorable

Court for an extension of 15 days, up to and including November 21, 2018, to file an opposition

to Defendants’ motion to transfer, and as grounds therefore would show:

        The responsive pleading is currently due November 6, 2018. Plaintiffs need the additional

time of 15 days because Plaintiffs’ counsel’s office is short staffed with an associate being

married this weekend and going on his honeymoon next week. It is also a heavy litigation period

with deadlines on and around November 6, 2018.

        The requested extension will not prejudice Defendants. Indeed, Defendants’ counsel

consents to the requested extension, provided that Defendants’ Reply is due on December 5,

2018.

        WHEREFORE, Plaintiffs respectfully request a 15-day extension of time to file their

opposition to Defendants’ motion to transfer up to and including November 21, 2018.




                                                1
         Case 1:18-cv-02082-TFH Document 10 Filed 11/02/18 Page 2 of 2



Dated: November 2, 2018                            Respectfully Submitted,


                                                    /s/ Larry Klayman
                                                   Larry Klayman, Esq.
                                                   KLAYMAN LAW GROUP, P.A.
                                                   2020 Pennsylvania Ave. NW # 800
                                                   Washington, D.C. 20006
                                                   (310) 595-0800
                                                   Email: leklayman@gmail.com

                                                   Plaintiff Pro Se


                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the Court’s ECF system to all counsel of record or parties on

November 2, 2018.


                                                          /s/ Larry Klayman




                                              2
        Case 1:18-cv-02082-TFH Document 10-1 Filed 11/02/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ROY STEWART MOORE and KAYLA
MOORE,
                                Plaintiffs,
                      v.                            Civil Action No. 1:18-cv-02082

SASHA NOAM BARON COHEN,
SHOWTIME NETWORKS, INC., AND CBS
CORPORATION,

                               Defendants.


                                        [PROPOSED] ORDER
       Upon consideration of Plaintiffs’ Motion for Extension of Time to Oppose Defendants’

Motion to Transfer, having considered same, and all papers and argument in connection

therewith, finds as follows:

       IT IS HEREBY:

       ORDERED: that Plaintiff’s Motion for Extension of Time to Oppose Defendants’

Motion to Transfer is hereby GRANTED.




Entered this ________ day of _________, 2018.




                                                  SO ORDERED,


                                                  _________________________________

                                                  HON. THOMAS F. HOGAN
                                                  United States District Judge
